ALLEN, J.
Epitomized Opinion
Action by James against village of Vinton to restrain the collection of a sidewalk assessment on the ground that the legislative action upon the ordinance and resolution had not been recorded by the clerk as required by law. When the council passed the ordinance for the construction of the sidewalk in front of James’ property, the yea and nay vote of the suspension of the rules was not entered upon^ the journal. The Common Pleas Court refused the™ injunction. The Court of Appeals reversed this. In reversing the judgment, the Supreme Court held, in official Syllabus, 25 Abs. 468, as follows:
1. “When as a matter of fact, all the provisions of Sec. 4224 GC. in relation to the passage of a sidewalk ordinance and resolution have been -literally complied with by the council of the municipality, but the village clerk has failed properly to record the action of council and plaintiff has acquiesced in the construction of a sidewalk in front of his property at public expense in accordance with such ordinance and resolution, which sidewalk specially benefits plaintiff’s property, plaintiff is not entitled' to an injunction against the sidewalk assessment on the ground of the invalidity of the ordinance and resolution, the council not having a reasonable opportunity to make the record theretofore omitted by the clerk.”